Title: From Jean-Louis-Ambroise, chevalier de Villefranche de Genton to David Humphreys, 27 August 1782
From: Villefranche de Genton, Jean-Louis-Ambroise, chevalier de
To: Humphreys, David


                  
                     sir
                     
                        27 August 1782
                     
                  
                  as it appears by the General orders of this day, that the army is going to move, I should be much obliged to you to let me know, whether it is his Excellency’s intention that I should march with it & who are the Engrs designd to stay at west-point.  I am sir with great regard your most humble obedient servant
                  
                     Villefranche
                     Majr of Engrs
                  
               